Name: Council Regulation (EEC) No 174/83 of 25 January 1983 allocating among Member States catch quotas available in 1982 to the Community under the Agreement on fisheries between the Community and Canada
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/70 Official Journal of the European Communities 27 . 1 . 83 COUNCIL REGULATION (EEC) No 174/83 of 25 January 1983 allocating among Member States catch quotas available in 1982 to the Community under the Agreement on fisheries between the Community and Canada Whereas information about actual catches should be made available in order to ensure that the alloca ­ tions are respected, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the Agreement on fisheries between the European Economic Community and the Government of Canada ('), and in particular Article III thereof, Having regard to Council Regulation ( EEC) No 170/83 of 25 January 1983 establishing a Com ­ munity system for the conservation and manage ­ ment of fishery resources (2), and in particular Arti ­ cles 3 , 4 and 1 1 thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas an Agreement on fisheries between the European Economic Community and the Govern ­ ment of Canada and the relevant exchange of letters were signed on 30 December 1981 ; Whereas it is the responsibility of the Community to allocate the catch quotas available to the Com ­ munity under that Agreement among its own fisher ­ men ; Whereas , in order to ensure an equitable allocation of available fishing possibilities , these quotas should be allocated among the Member States of the Community ; Whereas certain quotas provided for in the Agree ­ ment were allocated among Member States on a temporary basis by Regulation ( EEC) No 369/ 82 (4); Whereas it is necessary to replace that Regulation by a definitive Regulation ; Article 1 Regulation (EEC) No 369/82 is hereby repealed . Article 2 From 1 January to 31 December 1982 , catches by vessels flying the flag of a Member State counted against quotas available to the Community under the Agreement on fisheries between the Community and Canada and the relevant exchange of letters signed on 30 December 1981 shall be limited to the allocations set out in the Annex . Article 3 Member States , and captains of the fishing vessels referred to in Article 2, shall comply with the provi ­ sions of Articles 1 to 6 of Council Regulation ( EEC) No 753/80 of 26 March 1980 laying down detailed rules for the recording and transmission of informa ­ tion concerning catches taken by fishing vessels of the Member States (5). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities . It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL (') OJ No L 379, 31 . 12 . 1981 , p. 54 . (2) See page 1 of this Official Journal . (3 ) OJ No C 161, 26 . 6 . 1982 , p. 3 . (4) OJ No L 47, 19 . 2 . 1982, p. 1 . ( 5 ) OJ No L84,28 . 3 . 1980, p. 33 . 27 . 1 . 83 Official Journal of the European Communities No L 24/71 ANNEX Quantities referred to in Article 2 (tonnes) Species NAFO zone Quotas Allocations Cod 2 GH 6 500 Germany 6 000 || France 200 II United Kingdom 300 2 J 3 KL 8 000 Germany 6 000 I|| France 1 300 United Kingdom 700 Squid 3 + 4 7 000 Germany 2 600 \ France 2 400 . Italy 2 000